DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on February 24, 2022.  This action is made final.
Claims 1, 8, and 15 are amended.  Claims 1-5, 8-12, 15-18, 22, 24, and 26-29 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and (b):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-5, 8-12, 15-18, 22, 24, and 26-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claims 1, 8, and 15 each recite the limitations “the modifying comprising displaying a visibility icon on the second GUI component of the second GUI to indicate that the second GUI component of the second GUI is visible on the second device type and has an adjusted visibility parameter” in the context of the limitations “receiving an edit interaction with the first view modifying a first GUI component of the first GUI, the edit interaction comprising adjusting a visibility parameter for the first GUI component of the first GUI to select whether the first GUI component is designated visible when a GUI of the application or the record page is displayed at a device of the first device type; and in response to the receiving on the first GUI, modifying a second GUI component of the second GUI corresponding to the first GUI component of the first GUI, the modifying comprising displaying a visibility icon on the second GUI component of the second GUI to indicate that the second GUI component of the second GUI is visible on the second device type and has an adjusted visibility parameter” or analogous variants in the claimed method, system, and device respectively.  The specification discusses a visibility icon in paragraphs 144, 151, and 154 of the specification and describes that a visibility icon “may represent a GUI component that has different properties depending on the device type” (para. 144) or may be included by a “component having an adjusted visibility parameter” (para. 154).  However, the disclosures of the noted paragraphs do not reasonably indicate possession of the limitation of “a visibility icon on the second GUI component of the second GUI to indicate that the second GUI component of the second GUI is visible on the second device type and has an adjusted visibility parameter” (emphasis added) as now claimed.  No disclosure appears to reasonably indicate that a visibility icon indicates both that a GUI component is visible on a device type and has an adjusted visibility parameter as claimed.  In the alternative, the claims are rejected under 35 U.S.C. 112(b) as being indefinite as it is not clear from the face of the claims in view of the relevant disclosure of the specification how a visibility icon on a GUI component of a GUI indicates that the component is visible on the GUI and has an adjusted visibility parameter at least in the sense of what visibility parameter is adjusted if the component remains visible.  Dependent Claims 2-5, 9-12, 16-18, 22, 24, and 26-29 incorporate the deficiency.
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, 18, 22, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al., U.S. Patent Application 2002/0077823 A1 (published Jun. 20, 2002) (hereinafter “Fox”) in view of Osterhoff et al., U.S. Patent Application 2015/0135104 A1 (published May 14, 2015) (hereinafter “Osterhoff”) and Redenbach et al., U.S. Patent Application 2015/0234840 A1 (published Aug. 20, 2015) (hereinafter “Redenbach”).
Regarding Claim 1, Fox teaches a computer-implemented method (e.g., Fox, Abstract and para. 2, describing a software development method and apparatus for simultaneous creation of software applications that operate on a variety of client devices), comprising:
Instantiating an editor graphical user interface (GUI) including a first view displaying a first GUI of an application or a record page corresponding to a first device type and a second view displaying a second GUI of the application or the record page corresponding to a second device type (id., paras. 14, 44-46, and 50 and Fig. 2, describing and illustrating a graphical user interface presented by a visual programming system in which a representation of a software application on one or more target devices of different categories [types] selected by a developer is displayed, and describing and illustrating an example in which the graphical user interface comprises a pane displaying a representation of a selected device capable of displaying Hypertext Markup Language [HTML] such as a personal digital assistant [PDA] and a pane displaying a representation of a selected device capable of displaying Wireless Markup Language [WML] such as a wireless telephone equipped with a browser [representing first and second device types]);
Receiving an edit interaction with the first view modifying a first GUI component of the first GUI (see, e.g., id., para. 51, describing the system as prepared to receive input from the developer to create a software application once representations of the target devices are displayed in the user interface and describing input encompassing application code entered at a computer keyboard and drag and drop graphical operations that associate program elements with the application, and paras. 55, 57, and 60, describing a drag and drop operation in which the developer selects an element from a palette comprising program elements and drags the selected element to the WML pane or HTML pane and drops it in a desired location within the application), the edit interaction comprising adjusting a parameter for the GUI component of the first GUI to select whether the first GUI component is designated to be displayed in a certain way when a GUI of the application or the record page is displayed at a device of the first device type (see, e.g., id., para. 67, describing each program element as associated with one or more resources, describing examples of resources including a text prompt and one or more graphic images, and describing functionality to tailor each resource to a specific device or category of devices such as by selecting the specific device or category of devices in a device pane using a check box causing the resource to be displayed in the user interface where the developer can change the appearance of the resource for the selected device or category of devices, resulting in different or alternative versions of each resource with characteristics tailored for devices of interest; para. 52, describing the developer changing the software application to create a different display on a target device; para. 73 and Fig. 11, describing and illustrating the developer viewing and editing the presentation of the application in relationship to displayed devices and describing an example in which elements such as numbering are displayed for one device type but not another; and para. 74, describing an example in which the developer changes a prompt associated with a “select” program element); and
In response to the receiving on the first GUI, modifying a second GUI component of the second GUI corresponding to the first GUI component of the first GUI (e.g., id., para. 50, describing each of the HTML pane and the WML pane as reproducing a dynamic image of the selected device that changes as a result of a real time simulation performed by the system in response to the developer’s inputs into and interaction with the system as the developer builds a software application with the system; para. 60, describing the developer dropping a program element on one of the WML pane, the HTML pane, or an outline view causing the action to duplicated on the remaining two and describing an example in which the developer drops a program element in a particular position on the WML pane causing placement of the same element in the proper position in the HTML pane and the outline view; and para. 123, describing at least one simulator that, as the developer creates the application, determines how each selected target device will display the application and presents the results on the graphical user interface and describing the simulator performing this determination is in real time so the developer can see the effects of changes made to the application as those changes are being made).
However, although allowing editing to alternatively or selectively display user interface content in relationship to different device categories or types can be viewed as representing adjusting a visibility parameter to select whether a GUI component is visible in some form, Fox does not explicitly describe adjusting a visibility parameter for the GUI component of the first GUI to select whether the GUI component is designated visible.
Osterhoff teaches a computer-implemented method (e.g., Osterhoff, Abstract, describing computer-implemented methods for interacting with a UI design in a first context and automatically performing and previewing related interactions with the UI design in at least one other context), comprising: receiving an edit interaction with a first view modifying a GUI component of a first GUI, the edit interaction comprising adjusting a visibility parameter for the GUI component of the first GUI to select whether the GUI component is designated visible when a GUI of an application or record page is displayed at a device of a first device type or a second device type (see, e.g., id., para. 16, describing a method of interaction used when designing UI layouts for various size and types of displays and device contexts at the same time in which a grid designer allows developers to design foundational layout structures for different devices; para. 17, describing a solution that provides awareness of multiple device contexts by providing a GUI including a canvas, a settings panel, and a preview area and describing users modifying foundational layout structures represented by blocks or UI elements by selecting one of the blocks and modifying its behavior by changing related display values in the settings panel; para. 19, describing settings for a currently selected block presented in the settings panel such that a presentation is provided for each of multiple contexts, describing embodiments in which the settings panel includes options to hide blocks within one or more of the corresponding device contexts, and providing an example in which a “back” button or UI element is included in a smartphone or tablet context but the box or element is hidden for a desktop context; and para. 57, describing embodiments in which the settings area includes an option to hide a particular UI element in one or more of multiple contexts, such as hidden in a single context or hidden in multiple or all of the contexts).
Fox and Osterhoff are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for providing an editor GUI including interface features corresponding to multiple devices and with teachings directed toward application software development.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Fox and Osterhoff and implement a method in which an edit interaction comprises adjusting a visibility parameter for a GUI component of a first GUI to select whether the GUI component is designated visible when a GUI of an application or record page is displayed at a device of a first device type or a second device type in order to allow convenient management of display or hiding of user interface elements based on device context (see, e.g., Osterhoff, paras. 2, 3, 14-16, and 19; and in view of the value of context-based selective display well known in the art).  
However, Fox as modified by Osterhoff, appears to be silent regarding the modifying comprising displaying a visibility icon on the second GUI component of the second GUI to indicate that the second GUI component of the second GUI is visible on the second device type and has an adjusted visibility parameter.
Redenbach teaches a computer-implemented method (e.g., Redenbach, Abstract, describing methods and systems for users to create and modify a custom responsive design web page), comprising: modifying a second GUI component of a second GUI corresponding to a first GUI component of a first GUI, the modifying comprising displaying a visibility icon on the second GUI component of the second GUI to indicate that the second GUI component of the second GUI is visible on a second device type and has an adjusted visibility parameter (see, e.g., id., para. 35 and Fig. 1, describing and illustrating an example of a design view for creating and editing pages within a system, with methods and systems that have different views and/or modes depending on a target screen size for which a page is currently being edited; para. 53 and Figs. 8-11, describing and illustrating examples of an ability to show and hide content based on the size of the screen in which an end user will be viewing the intranet, extranet or internet web page; paras. 54-56 and Figs. 9 and 10, describing and illustrating selecting a content item to bring up a menu for the content item with a layout tab of the menu comprising checkboxes to select or deselect whether the content item is displayed for particular screen sizes, illustrating the menu comprising the checkboxes displayed above the content item [which can be viewed as on the content item]; and describing and illustrating deselecting display for large devices causing the content item to not be displayed in the user interface; Fig. 11, illustrating an example in which the checkbox for large devices in selected while the checkbox for small devices is deselected and the content item is displayed in the user interface; and para. 58 and Figs. 12-14, describing and illustrating views of the design canvas in various screens other than the preselected large screen view.  Note that display of the menu comprising checkboxes in such arrangements as described, such as selecting a visibility checkbox for a currently selected large devices screen type, comprises display of a visibility icon to indicate that a component is visible on a second device type and has an adjusted visibility parameter at least in the sense of illustrating a change from a previous state).
Redenbach is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for providing an editor GUI including interface features corresponding to multiple devices and with teachings directed toward application software development.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Fox, Osterhoff, and Redenbach and implement a method in which a second GUI component of a second GUI corresponding to a first GUI component of a first GUI is modified, the modifying comprising displaying a visibility icon on the second GUI component of the second GUI to indicate that the second GUI component of the second GUI is visible on a second device type and has an adjusted visibility parameter in order to allow a user to more easily customize a user interface for multiple device types and to more easily determine whether a user interface content item will display for devices of different types (see, e.g., Redenbach, paras. 2-5 and 57; and in view of the value of checkbox interface elements and indicators well known in the art).  
Regarding Claim 3, Fox as modified by Osterhoff and Redenbach teaches the computer-implemented method of Claim 1, wherein the first GUI and the second GUI depict a shared computing application (see, e.g., Fox, paras. 67-69, describing embodiments in which an application definition file comprising a source code file, a layout file, and a resource file is used to generate a runtime application package for each target device or category of target devices when either represent unique layout information [indicating a shared computing application at least in the form of shared source code, layout, or resource files]).
Regarding Claim 5, Fox as modified by Osterhoff and Redenbach teaches the computer-implemented method of Claim 1, wherein the editor GUI includes a component panel including selectable GUI components to add to the first GUI or the second GUI (see, e.g., Fox, paras. 55-57 and Figs. 2 and 5-8, describing and illustrating the user interface comprising a palette area and describing and illustrating various palettes comprising program elements that can be included in the software application such as through a drag and drop operation of a selected element from the palette area to a desired location within the application such as a position in the WML pane or HTML pane, and para. 60, describing the developer dropping a program element on one of the WML pane, the HTML pane, or the outline view causing the action to duplicated on the remaining two).
Regarding Claim 8, Fox as modified by Osterhoff and Redenbach teaches a system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 10, Fox as modified by Osterhoff and Redenbach teaches a system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 12, Fox as modified by Osterhoff and Redenbach teaches a system corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Fox as modified by Osterhoff and Redenbach teaches a non-transitory computer-readable device corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 18, Fox as modified by Osterhoff and Redenbach teaches a non-transitory computer-readable device corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 22, Fox as modified by Osterhoff and Redenbach teaches the computer-implemented method of Claim 1, wherein the visibility parameter for the first GUI component of the first GUI is adjusted to show the first GUI component when a GUI of the application or the record page is displayed at a device of the first device type and to hide the first GUI component when a GUI of the application or the record page is displayed at a device of the second device type (see, e.g., Osterhoff, para. 19, describing embodiments in which the settings panel includes options to hide blocks within one or more of the corresponding device contexts and providing an example in which a UI element is included in a smartphone or tablet context but is hidden for a desktop context, and para. 57, describing embodiments in which a settings area includes an option to hide a particular UI element in one or more of multiple contexts, such as hidden in a single context or hidden in multiple or all of the contexts).
Regarding Claim 24, Fox as modified by Osterhoff and Redenbach teaches a system corresponding to the method of Claim 22.  The same rationale of rejection provided above is applicable. 
Regarding Claim 26, Fox as modified by Osterhoff and Redenbach teaches a non-transitory computer-readable device corresponding to the method of Claim 22.  The same rationale of rejection provided above is applicable. 
Regarding Claim 27, Fox as modified by Osterhoff and Redenbach teaches the computer-implemented method of Claim 1, wherein instantiating the editor GUI comprises: retrieving a set of values sequentially assigned to a first plurality of GUI components based on locations of the first plurality of GUI components within the first GUI, wherein the first plurality of GUI components includes the first GUI component, wherein the first plurality of GUI components is in a first arrangement within the first GUI, and wherein the set of values defines an order of the first plurality of GUI components within the first GUI (see, e.g., Osterhoff, para. 31, describing embodiments in which a change to an ordering of UI elements in one context may affect the ordering of corresponding UI elements in at least one related context; para. 61, describing examples in which a modification to a layout in a first context affects presentation in a second context; para. 62 and Figs. 15-18, describing and illustrating embodiments in which a particular element is clicked, dragged, and dropped from a first location to a new second location within the canvas, causing a modification to the overall layout of the UI design; and Figs. 17 and 18, describing and illustrating an order of elements maintained among different contexts.  Note that such arrangements comprise a set of values sequentially assigned to UI elements at least in the sense of identifying values of the elements being associated with a display order within a user interface); and displaying, within the second GUI, a second plurality of GUI components corresponding to the first plurality of GUI components in a second arrangement based on the order defined by the set of values, wherein the second plurality of GUI components includes the second GUI component (see, e.g., id, para. 62 and Figs. 15-18, describing and illustrating movement of a particular element from a first location to a new second location within the canvas, causing a modification to the overall layout of the UI design and describing and illustrating an order of elements maintained among different contexts.  One of ordinary skill in the art would have been motivated to implement such arrangements under the same rationale as provided in the discussion of Claim 1 above and further in order to facilitate consistent modifications among contexts [see, e.g., Osterhoff, paras. 3, 4, 31, and 62; and in view of the value of order-based display arrangements well known in the art]).
Regarding Claim 28, Fox as modified by Osterhoff and Redenbach teaches the computer-implemented method of Claim 27, further comprising: in response to a modification of a location of a third GUI component within the first GUI, updating the set of values to incorporate the modification of the location of the third GUI component, the updated set of values defining an updated order; and arranging the second plurality of GUI components within the second GUI according to the updated order defined by the updated set of values (see, e.g., Osterhoff, para. 62 and Figs. 15-18, describing and illustrating movement of a particular element from a first location to a new second location within the canvas, causing a modification to the overall layout of the UI design and describing and illustrating an order of elements maintained among different contexts.  One of ordinary skill in the art would have been motivated to implement such arrangements under the same rationale as provided in the discussion of Claim 27 above).
Regarding Claim 29, Fox as modified by Osterhoff and Redenbach teaches the computer-implemented method of Claim 1, further comprising: displaying, on the first GUI, an editor prompt comprising a drop-down menu including various screen sizes for displaying the first GUI component, wherein the edit interaction comprises a selection from the drop-down menu (see, e.g., Osterhoff, paras. 14-16, indicating contexts based on or associated with particular screen sizes; para. 55, describing embodiments in which a request to change a current context occur by receiving a user selection of a particular context from a drop-down or other menu.  One of ordinary skill in the art would have been motivated to implement such an arrangement under the same rationale as provided in the discussion of Claim 1 above and further in order to facilitate modification for contexts in relationship to screen size [see, e.g., Osterhoff, paras. 14-16; and in view of the value of customization based on screen size well known in the art]).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Osterhoff and Redenbach and in further view of Ivmark et al., U.S. Patent Application 2014/0250419 A1 (published Sep. 4, 2014) (hereinafter “Ivmark”).
Regarding Claim 2, Fox as modified by Osterhoff and Redenbach teaches the computer-implemented method of Claim 1 as discussed above and further teaches the method wherein the first device type is an HTML computing device and the second device type is a mobile computing device (e.g., Fox, paras. 45 and 50 and Fig. 2, describing and illustrating an example in which the graphical user interface comprises a pane for a selected HTML device such as a PDA and a pane for a selected WML device such as a wireless telephone equipped with a browser [a mobile computing device]).
However, although an HTML device can be a desktop computing device, Fox does not explicitly teach the method wherein the first device is a desktop computing device.
Ivmark teaches a computer-implemented method (e.g., Ivmark, paras. 2 and 18, describing methods and systems for application development intended for distribution to multiple targets), comprising: instantiating an editor GUI including a first view displaying a first GUI corresponding to a first device type and a second view displaying a second GUI corresponding to a second device type, wherein the first device type is a desktop computing device and the second device type is a mobile computing device (id., paras. 22, describing embodiments in which an application is developed for use on different platforms such as for use on a cellular telephone, desktop computer, and television; para. 46, describing selection of target profiles for targets having different capabilities and providing an example in which memory of a mobile device differs from memory of a desktop computer; and para. 87 and Fig. 7, describing and illustrating a user interface comprising a master screen preview panel, describing embodiments in which a multi-target development application supports user interface previews for multiple platforms, and describing and illustrating an example in which the master screen preview panel includes a preview screen for a mobile platform and a preview screen for a desktop platform in addition to other information).
Ivmark is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for providing an editor GUI including views corresponding to multiple devices and with teachings directed toward application software development.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Fox, Osterhoff, Redenbach, and Ivmark and implement a method in which an editor GUI includes views displaying GUIs corresponding to a first device that is a desktop computing device and a second device that is a mobile computing device in order to reduce time required for software development in the context an application developed for both a desktop computing device and a mobile computing device (see, e.g., Ivmark, paras. 3 and 4; and in view of the value of cross-platform development well known in the art).  
Regarding Claim 9, Fox as modified by Osterhoff and Redenbach and as further modified by Ivmark teaches a system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 16, Fox as modified by Osterhoff and Redenbach and as further modified by Ivmark teaches a non-transitory computer-readable device corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Osterhoff and Redenbach and in further view of Roytman, Alexander, U.S. Patent Application 2010/0031167 A1 (published Feb. 4, 2010) (hereinafter “Roytman”).
Regarding Claim 4, Fox as modified by Osterhoff and Redenbach teaches the computer-implemented method of Claim 1 as discussed above and further teaches the method wherein the first GUI component of the first GUI is a record including a plurality of objects (e.g., Fox, paras. 55-57 and Figs. 5-8, describing and illustrating palettes comprising program elements that can be included in the software application such as through a drag and drop operation and describing and illustrating several primitive or base elements including page, form, select, content section, story, and list elements [which can be viewed as records including a plurality of objects], and para. 73 and Fig. 11, describing and illustrating an example in which a “select” program element comprises a list of displayed items [a plurality of objects]).
However, Fox as modified by Osterhoff and Redenbach appears to be silent regarding the method wherein the GUI component of the first GUI is a record including a plurality of tabs.
Roytman teaches a computer-implemented method (e.g., Roytman, para. 1, describing a method and system for delivering an application development tool with an interactive interface), comprising: receiving an edit interaction with a view modifying a GUI component of a GUI, wherein the GUI component of the GUI is a record including a plurality of tabs (see, e.g., id., paras. 12 and 49 and Fig. 8, describing and illustrating a browser-based development tool used to develop a browser-based application and describing embodiments in which the development tool comprises panels floating over screens that are being designed; para. 51, describing a design mode in which elements on a screen can be selected, moved, sized, and/or modified and describing elements on the screen built with simple HTML constructs or rich browser components such as Tab Panels constructed by a script library; para. 187 and Fig. 14, describing Tab Panels as providing a way to organize information on a cluttered screen, describing implementation in a point-and-click manner by a user picking tab names and dragging and dropping elements onto the various tabs created, and describing and illustrating an example of an implemented Tab Panel; and paras. 103-108, describing various features of a Tab Panel that can be modified).
Roytman is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for providing an editor GUI and with teachings directed toward application software development.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Fox, Osterhoff, Redenbach, and Roytman and implement a method in which an edit interaction modifies a GUI component that is a record including a plurality of tabs in order to allow a developer to more easily implement and test tab-based user interface features that better organize and reduce clutter in a user interface (Roytman, paras. 47 and 187; and in view of the value of tab-based user interface organization well known in the art).  
Regarding Claim 11, Fox as modified by Osterhoff and Redenbach and as further modified by Roytman teaches a system corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable.
Regarding Claim 17, Fox as modified by Osterhoff and Redenbach and as further modified by Roytman teaches a non-transitory computer-readable device corresponding to the method of Claim 4.  The same rationale of rejection provided above is applicable.

Response to Arguments
Applicant’s arguments filed February 24, 2022, have been fully considered but are moot in view of the new grounds of rejection.  Noted that amended limitations regarding a visibility icon to indicate that a second GUI component of a second GUI is visible on a second device type and has an adjusted visibility parameter are rendered obvious over the teachings of newly added reference Redenbach in combination with the other applied references.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Martin et al., U.S. Patent 9,361,069 (issued Jun. 7, 2016), teaching a system for interactive software modeling in which modeling primitives can be hidden and various indicators provided in a user interface.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
6/4/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174